DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 objected to because of the following informalities:  the limitation “compatibile” in line 3 appears to be a typographical error of “compatible”.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claim  of U.S. Patent No. 10,942,577. Although the claims at issue are not identical, they are not patentably distinct from each other because the notion of the claims does refer to the same invention and claim 1 of the current application corresponds with claim 13 of U.S. Patent No. 10,942,577. Claim 13 of U.S. Patent No. 10,942,577 anticipates claim 1 of the current application because it includes all of the limitations of the current application.


Below is a limitation mapping between claim 1 of the current application and claim 13 of U.S. Patent No. 10,942,577
Current Application
U.S. Patent No. 10,942,577

1. A non-transitory computer-readable medium comprising computer-executable code that, when executed by at least one processor, causes the at least one processor to perform operations comprising: detecting a user input indicative of a first movement of a first virtual industrial automation device toward a second virtual industrial automation device in an augmented reality environment presented via an electronic display; determining a compatibility for the first virtual industrial automation device coupling to the second virtual industrial automation device; and generating a visualization comprising a first animation of the first virtual industrial automation device accelerating toward and coupling to the second virtual industrial automation device to create a joint virtual industrial automation device in response to determining that the first virtual industrial automation device is compatible with the second virtual industrial automation device.
13. A non-transitory, computer-readable medium comprising computer-executable instructions that, when executed, are configured to cause a processor to: detect a first gesture in a second set of image data comprising the surrounding of the user and the first visualization, wherein the first gesture is indicative of a movement of the first virtual industrial automation device toward the second virtual industrial automation device; determine a compatibility between the first virtual industrial automation device and the second virtual industrial automation device; generate a second visualization comprising an animation of the first virtual industrial automation device coupling to the second virtual industrial automation device to create a joint virtual industrial automation device in response to determining that the first virtual industrial automation device and the second virtual industrial automation device are compatible, wherein the animation comprises the first virtual industrial automation device accelerating toward the second virtual industrial automation device, the second virtual industrial automation device accelerating toward the first virtual industrial automation device, or both; 

receive a first set of image data associated with a surrounding of a user; generate a first visualization comprising a first virtual industrial automation device and a second virtual industrial automation device, wherein the first and second virtual industrial automation devices are configured to depict first and second respective virtual objects within the first set of image data, wherein the first and second respective virtual objects correspond to a first and a second physical industrial automation device; display the first visualization via an electronic display;

generate a third visualization comprising an error notification in response to determining that the first virtual industrial automation device and the second virtual industrial automation device are incompatible; and display the second visualization or the third visualization via the electronic display.







Allowable Subject Matter
Claims 1 would be allowable if rewritten or amended to overcome the rejection(s) under obviousness type double patenting as detailed above, by filing a terminal disclaimer, or amending to overcome the rejection of claim 1 as detailed above.
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8-20 are allowed.
The closest prior art of record with regards to claims 1-20 is Schmirler et al. (US 2018/0131907)(Hereinafter referred to as Schmirler). 
Regarding claim 1, Schmirler teaches augmented reality presentation of industrial facilities including equipment (An industrial visualization system generates and deliver  virtual reality (VR) and augmented reality (AR) presentations of industrial facilities to wearable appliances to facilitate remote or enhanced interaction with automation systems within the facility. See abstract), indluding a device interface component where the user can interact in AR with real devices (Device interface component 314 can be configured to exchange information between the VR/AR presentation system 302 and one or more on-premise industrial devices ( e.g., industrial controllers, telemetry devices, motor drives, quality check systems, industrial safety systems, etc.), cameras, or data collection devices ( e.g., industrial data historians), located at one or more industrial plant facilities. In some embodiments, device interface component 314 can exchange data with the on-premise devices via the plant networks on which the devices reside. In some embodiments, device interface component 314 can also receive some or all of the plant floor data via a public network such as the Internet. The device interface component 314 can directly access the data generated by these on-premise industrial devices and systems via the one or more public and/or private networks in some embodiments. Alternatively, device interface component 314 can access the data on these on-premise devices via a proxy or gateway device that aggregates the data from multiple industrial devices for migration to the cloud platform via the device interface component. The data received by the device interface component 314. See paragraph [0064]), but is silent to the limitations “and generating a visualization comprising a first animation of the first virtual industrial automation device accelerating toward and coupling to the second virtual industrial automation device to create a joint virtual industrial automation device in response to determining that the first virtual industrial automation device is compatible with the second virtual industrial automation device” of claim 1 when read in light of the rest of the limitations in claim 1 and thus claim 1 contains allowable subject matter.

Regarding claim 8, Schmirler teaches augmented reality presentation of industrial facilities including equipment (An industrial visualization system generates and deliver  virtual reality (VR) and augmented reality (AR) presentations of industrial facilities to wearable appliances to facilitate remote or enhanced interaction with automation systems within the facility. See abstract), indluding a device interface component where the user can interact in AR with real devices (Device interface component 314 can be configured to exchange information between the VR/AR presentation system 302 and one or more on-premise industrial devices ( e.g., industrial controllers, telemetry devices, motor drives, quality check systems, industrial safety systems, etc.), cameras, or data collection devices ( e.g., industrial data historians), located at one or more industrial plant facilities. In some embodiments, device interface component 314 can exchange data with the on-premise devices via the plant networks on which the devices reside. In some embodiments, device interface component 314 can also receive some or all of the plant floor data via a public network such as the Internet. The device interface component 314 can directly access the data generated by these on-premise industrial devices and systems via the one or more public and/or private networks in some embodiments. Alternatively, device interface component 314 can access the data on these on-premise devices via a proxy or gateway device that aggregates the data from multiple industrial devices for migration to the cloud platform via the device interface component. The data received by the device interface component 314. See paragraph [0064]), and virtual interaction wih a controller to perform function (In an example scenario, while the user's line of sight is directed to the industrial controller, a control cabinet in which the controller resides, or a machine being controlled by the industrial controller 1204, the user can perform a gesture or speak a verbal command recognizable by the wearable appliance 206 indicating that the user has selected the industrial controller 1204 ( or its associated machine) as a target for a control instruction. In response to the gesture or verbal command, wearable appliance 206 sends the identity of the target device to the VR/AR presentation system as selection data 1202. In some embodiments, selection of the industrial controller 1204 or its associated machine can cause rendering component 308 to render on the VR/ AR presentation a predefined list of available commands that can be issued for the selected machine. Example commands can include, for example, machine start/stop commands, switch setting adjustments, setpoint adjustments, alarm reset commands, or other such comments. The user can select from among the list of predefined commands using a suitable recognizable gesture or verbal command, and the wearable appliance 206 can issue the selected command to the industrial controller 1204. For example, if the command is a binary instruction-such as an alarm reset command, a start command, or a stop command-the wearable appliance 206 can direct a momentary or latching ON command to the appropriate register of the industrial controller's data table via the plant network (e.g., a CIP network on which the controller resides), causing a logical 1 bit to be written to the register. In the case of commands requiring numeric input from the user-such as a setpoint adjustment-rendering component 308 can prompt the user to enter a numeric value using recognizable gestures ( e.g., by selecting graphical up or down arrows to increase or decrease the numeric value) or by speaking the desired numeric value, and wearable appliance 206 can send the entered numeric value as an analog value directed to the appropriate register of the controller's data table. Communication stack 1210 of the device communication component 406 can send these control instructions 1206 via the wired or wireless network on which the controller 1204 resides, using communication stack 1210.See paragraph [0115]), and view alarm data associated with certain devices (In some embodiments, information being viewed via a VR/ AR presentation can be selectively filtered by the user. For example, a bank of motor drives may generate and store a variety of operational and diagnostic data ( e.g., motor speed data, motor current data, alarm data, etc.). When a user is viewing the bank of motor drives (or a virtual representation of the bank of motor drives) via the wearable appliance, the user may request-via a gesture or verbal command recognizable to the wearable appliance 206-a view that identifies which of the motor drives requires a fan replacement ( e.g., based on a corresponding alarm that is active on the drives). The user may also invoke a view that identifies the firmware versions currently installed on the respective drives, or that identifies ( e.g., using a graphical overlay) which of the drives are currently configured with an outdated firmware version. Such selective data filtering can be applied on substantially any parameter available within the devices or machines being viewed. See paragraph [0111]), but is silent to the limitations “and generating, via the processor, a second visualization comprising a first animation representative of the first virtual industrial automation device decoupling from the second virtual industrial automation device in the augmented reality environment in response to the user input satisfying the one or more conditions.” of claim 8 when read in light of the rest of the limitations in claim 8 and thus claim 8 is allowed.

Regarding claim 15, Schmirler teaches augmented reality presentation of industrial facilities including equipment (An industrial visualization system generates and deliver  virtual reality (VR) and augmented reality (AR) presentations of industrial facilities to wearable appliances to facilitate remote or enhanced interaction with automation systems within the facility. See abstract), indluding a device interface component where the user can interact in AR with real devices (Device interface component 314 can be configured to exchange information between the VR/AR presentation system 302 and one or more on-premise industrial devices ( e.g., industrial controllers, telemetry devices, motor drives, quality check systems, industrial safety systems, etc.), cameras, or data collection devices ( e.g., industrial data historians), located at one or more industrial plant facilities. In some embodiments, device interface component 314 can exchange data with the on-premise devices via the plant networks on which the devices reside. In some embodiments, device interface component 314 can also receive some or all of the plant floor data via a public network such as the Internet. The device interface component 314 can directly access the data generated by these on-premise industrial devices and systems via the one or more public and/or private networks in some embodiments. Alternatively, device interface component 314 can access the data on these on-premise devices via a proxy or gateway device that aggregates the data from multiple industrial devices for migration to the cloud platform via the device interface component. The data received by the device interface component 314. See paragraph [0064]), and virtual interaction wih a controller to perform function (In an example scenario, while the user's line of sight is directed to the industrial controller, a control cabinet in which the controller resides, or a machine being controlled by the industrial controller 1204, the user can perform a gesture or speak a verbal command recognizable by the wearable appliance 206 indicating that the user has selected the industrial controller 1204 ( or its associated machine) as a target for a control instruction. In response to the gesture or verbal command, wearable appliance 206 sends the identity of the target device to the VR/AR presentation system as selection data 1202. In some embodiments, selection of the industrial controller 1204 or its associated machine can cause rendering component 308 to render on the VR/ AR presentation a predefined list of available commands that can be issued for the selected machine. Example commands can include, for example, machine start/stop commands, switch setting adjustments, setpoint adjustments, alarm reset commands, or other such comments. The user can select from among the list of predefined commands using a suitable recognizable gesture or verbal command, and the wearable appliance 206 can issue the selected command to the industrial controller 1204. For example, if the command is a binary instruction-such as an alarm reset command, a start command, or a stop command-the wearable appliance 206 can direct a momentary or latching ON command to the appropriate register of the industrial controller's data table via the plant network (e.g., a CIP network on which the controller resides), causing a logical 1 bit to be written to the register. In the case of commands requiring numeric input from the user-such as a setpoint adjustment-rendering component 308 can prompt the user to enter a numeric value using recognizable gestures ( e.g., by selecting graphical up or down arrows to increase or decrease the numeric value) or by speaking the desired numeric value, and wearable appliance 206 can send the entered numeric value as an analog value directed to the appropriate register of the controller's data table. Communication stack 1210 of the device communication component 406 can send these control instructions 1206 via the wired or wireless network on which the controller 1204 resides, using communication stack 1210.See paragraph [0115]), and view alarm data associated with certain devices (In some embodiments, information being viewed via a VR/ AR presentation can be selectively filtered by the user. For example, a bank of motor drives may generate and store a variety of operational and diagnostic data ( e.g., motor speed data, motor current data, alarm data, etc.). When a user is viewing the bank of motor drives (or a virtual representation of the bank of motor drives) via the wearable appliance, the user may request-via a gesture or verbal command recognizable to the wearable appliance 206-a view that identifies which of the motor drives requires a fan replacement ( e.g., based on a corresponding alarm that is active on the drives). The user may also invoke a view that identifies the firmware versions currently installed on the respective drives, or that identifies ( e.g., using a graphical overlay) which of the drives are currently configured with an outdated firmware version. Such selective data filtering can be applied on substantially any parameter available within the devices or machines being viewed. See paragraph [0111]), but is silent to the limitations “and generate a first visualization comprising an error notification, a recommendation to modify the user input to satisfy the one or more conditions, or both, in the augmented reality environment, wherein the error notification, the recommendation, or both, are displayed adjacent to the first virtual industrial automation device, the second virtual industrial automation device, or both.” of claim 15 when read in light of the rest of the limitations in claim 15 and thus claim 15 is allowed.
Claims 2-7 contain allowable subject matter because they depend on a claim containing allowable subject matter.
Claims 9-14 and 16-20 are allowed because they depend on an allowed claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611